Conviction in District Court of Grayson County for selling intoxicating liquor, punishment one year in the penitentiary.
Appellant was convicted for selling choc beer. Two young men testified that they bought it from him on the occasion in question, and drank it, and that it made them drunk. Other witnesses who saw them on said occasion testified that they were drunk.
There are several bills of exception, all of which have been carefully examined. Bill No. 1 is wholly without merit. The question asked by the appellant, the rejection of whose answer by the court, upon objection by the state, is complained of in bills Nos. 3, 4 and 5, does not appear to be of any materiality. A number of other matters are set up in each one of said bills of exception, no question relative to which was shown to have been asked, and in such case we have no means of ruling upon the other matters beside the one involved in the question asked.
Bill of exceptions No. 6 complains of the admission in evidence of the testimony of an unpardoned convict. If we understand the provisions of the act of the Legislature of 1925, an unpardoned convict has the same right to testify as a pardoned one, provided he is not incarcerated in the penitentiary at the time of trial.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.